IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 42041

STATE OF IDAHO,                                 )    2015 Unpublished Opinion No. 368
                                                )
       Plaintiff-Respondent,                    )    Filed: February 23, 2015
                                                )
v.                                              )    Stephen W. Kenyon, Clerk
                                                )
DARLENE K. SHELTON,                             )    THIS IS AN UNPUBLISHED
                                                )    OPINION AND SHALL NOT
       Defendant-Appellant.                     )    BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Boundary County. Hon. Barbara A. Buchanan, District Judge.

       Judgment of conviction for possession of methamphetamine, possession of drug
       paraphernalia, and driving under the influence, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Kimberly E. Smith, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Nicole L. Schafer, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

GUTIERREZ, Judge
       Darlene K. Shelton appeals from her judgment of conviction, entered upon her
conditional guilty plea, for possession of methamphetamine, possession of drug paraphernalia,
and driving under the influence. Specifically, she contends the district court erred by denying
her motion to suppress evidence because the officer violated her Fourth Amendment rights by
illegally prolonging her detention to investigate whether she was driving under the influence and
by searching her vehicle and purse. For the reasons set forth below, we affirm.
                                                I.
                                 FACTS AND PROCEDURE
       After observing Shelton fail to use her turn signal when exiting a parking lot, an officer
turned on his overhead lights to execute a traffic stop. Shelton appeared to be oblivious to the
officer, parked in a grocery store parking lot, and exited her vehicle, at which point the officer

                                                1
initiated contact. The officer smelled the odor of burnt marijuana coming from the car and
Shelton displayed various signs of being under the influence, including slurred speech,
anxiousness, and unsteadiness on her feet. The officer conducted several field sobriety tests, on
which Shelton generally performed poorly. The officer then searched the vehicle, including a
purse found in the passenger compartment in which he found methamphetamine.
       Shelton was charged with possession of a controlled substance, Idaho Code § 37-
2732(c)(1); possession of paraphernalia, I.C. § 37-2732A; and operating a motor vehicle while
under the influence (DUI), I.C. § 18-8004. She filed a motion to suppress, contending her
detention, the search of her purse and vehicle, and her arrest were “unlawful and without legal
justification.” Following a hearing, the district court denied the motion in a comprehensive
written decision. Shelton entered conditional guilty pleas to the charges, reserving her right to
appeal the denial of her motion to suppress. She now appeals.
                                                II.
                                           ANALYSIS
       The standard of review of a suppression motion is bifurcated. When a decision on a
motion to suppress is challenged, we accept the trial court’s findings of fact that are supported by
substantial evidence, but we freely review the application of constitutional principles to the facts
as found. State v. Atkinson, 128 Idaho 559, 561, 916 P.2d 1284, 1286 (Ct. App. 1996). At a
suppression hearing, the power to assess the credibility of witnesses, resolve factual conflicts,
weigh evidence, and draw factual inferences is vested in the trial court. State v. Valdez-Molina,
127 Idaho 102, 106, 897 P.2d 993, 997 (1995); State v. Schevers, 132 Idaho 786, 789, 979 P.2d
659, 662 (Ct. App. 1999).
       Shelton first contends the officer did not have reasonable suspicion to investigate her for
driving under the influence. Pursuant to the Fourth Amendment, a search or seizure conducted
without a warrant issued on probable cause is presumptively unreasonable unless it falls within
one of the established exceptions to the warrant requirement. Minnesota v. Dickerson, 508 U.S.
366, 372 (1993); State v. Weaver, 127 Idaho 288, 290, 900 P.2d 196, 198 (1995). One exception
applies when there is an investigative detention based upon reasonable suspicion of criminal
activity. See Terry v. Ohio, 392 U.S. 1, 21-22 (1968). An investigative detention must be
justified by articulable facts raising reasonable suspicion that the individual has been or is about
to be engaged in criminal conduct. See id. at 21; State v. Zuniga, 143 Idaho 431, 434, 146 P.3d
2
697, 700 (Ct. App. 2006). The detention of an individual who is reasonably suspected of driving
under the influence of intoxicants constitutes such a permissible warrantless detention. State v.
Buell, 145 Idaho 54, 56, 175 P.3d 216, 218 (Ct. App. 2008). Field sobriety tests, although
searches, are a reasonable and permissible component of an investigation where the officer has
detained the individual on reasonable suspicion of DUI. Id.; State v. Ferreira, 133 Idaho 474,
479-81, 988 P.2d 700, 705-07 (Ct. App. 1999).
       Shelton acknowledges the district court found that she had committed driving infractions;
had not noticed the officer was following her with his emergency lights on; exhibited dry mouth,
slurred speech, anxiousness, unsteadiness, unresponsive pupils, and lack of eye convergence
during the HGN test; and that her performance on several of the other field sobriety tests was
highly indicative of someone driving under the influence of a drug. Although Shelton does not
challenge the district court’s factual findings or application of the law, she argues that “despite
these findings,” the officer did not have the requisite reasonable suspicion to investigate her for
driving under the influence.
       In determining the officer had reasonable suspicion to investigate Shelton for driving
under the influence, the district court relied on the facts acknowledged by Shelton above as well
as the fact that the officer noticed the odor of alcohol and marijuana immediately after Shelton
returned to her vehicle and the officer began asking questions. Given these facts as found by the
district court, there was more than ample reasonable suspicion to support the DUI investigation
and the district court did not err by determining as much.
       Shelton also contends the officer did not have probable cause to search her vehicle and
purse. Under the automobile exception, police may search an automobile and the containers
within it when they have probable cause to believe that the automobile contains contraband or
evidence of a crime. State v. Gallegos, 120 Idaho 894, 898, 821 P.2d 949, 953 (1991); State v.
Gibson, 141 Idaho 277, 281, 108 P.3d 424, 428 (Ct. App. 2005). Probable cause is a flexible,
common-sense standard. A practical, nontechnical probability that incriminating evidence is
present is all that is required. Texas v. Brown, 460 U.S. 730, 742 (1983); Gibson, 141 Idaho at
281, 108 P.3d at 428.
       The district court determined the officer’s search of Shelton’s vehicle and purse was
supported by probable cause that evidence of drug use would be unearthed. Specifically, the
district court indicated it found the officer to be credible and noted the officer’s testimony that he

                                                  3
smelled burnt marijuana emanating from the passenger compartment and that he had observed
indications that Shelton was under the influence of drugs (discussed above). On appeal, Shelton
does not challenge the district court’s factual findings and acknowledges Idaho case law which
holds that the odor of marijuana is sufficient to justify the warrantless search of the part of the
vehicle associated with the odor. See, e.g., State v. Gonzales, 117 Idaho 518, 519, 789 P.2d 206,
207 (Ct. App. 1990) (holding that “the smell of marijuana alone can satisfy the probable cause
requirement for a warrantless search” of a vehicle). Nonetheless, Shelton argues the officer did
not have the requisite probable cause. This argument fails; not only did the officer testify that he
smelled marijuana coming from the passenger compartment, but this was bolstered by the ample
additional evidence that Shelton was under the influence of a controlled substance. Given these
facts, the district court did not err by determining the search was supported by probable cause,
and therefore denying Shelton’s motion to suppress. Shelton’s judgment of conviction for
possession of methamphetamine, possession of drug paraphernalia, and driving under the
influence is affirmed.
       Chief Judge MELANSON and Judge LANSING, CONCUR.




                                                 4